 



Exhibit 10.3

AMENDED AND RESTATED RECAPITALIZATION AGREEMENT
     This AMENDED AND RESTATED RECAPITALIZATION AGREEMENT (the “Agreement”) is
made as of October 16, 2007, by and among Coffeyville Acquisition LLC, a
Delaware limited liability company (the “Company”), Coffeyville Refining &
Marketing Holdings, Inc., a Delaware corporation (“CRMH”), Coffeyville Refining
& Marketing, Inc., a Delaware corporation (“CRM”), Coffeyville Nitrogen
Fertilizers, Inc., a Delaware corporation (“CNF”), and CVR Energy, Inc., a
Delaware corporation, (“CVR”, and together with the Company, CRMH, CRM and CNF,
the “Parties”).
     WHEREAS, on September 25, 2006, the Company, CVR, CRM, and CNF entered into
that certain Recapitalization Agreement (the “Initial Recapitalization
Agreement”) for purposes of causing a recapitalization (the “Recapitalization”)
in order to effect the consummation of an initial public offering of CVR’s
common stock (the “IPO”); and
     WHEREAS, the Parties desire to amend and restate the Initial
Recapitalization Agreement in its entirety and to enter into this Agreement in
order to provide for, among other things, the merger of a wholly owned direct
subsidiary of CVR with and into CRMH, which shall cause CRMH to be a wholly
owned direct subsidiary of CVR;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

  1.   CRMH Merger.

          a.     Prior to the consummation of the IPO, the Parties shall cause
CVR MergerSub 3, Inc., a Delaware corporation and a newly formed direct
subsidiary of CVR (“Merger Sub 3”) to merge under and pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”) with and into CRMH, the
separate existence of Merger Sub 3 shall cease, and CRMH shall continue as the
surviving corporation (the “CRMH Merger”).
          b.     The Parties shall take all actions necessary to cause the
consummation of the CRMH Merger and the CRMH Merger shall become effective upon
the later of (i) the filing of a Certificate of Merger effecting the CRMH Merger
with the Secretary of the State of Delaware, or (ii) such other time as set
forth in such Certificate of Merger.

  2.   CNF Merger.

          a.     Prior to the consummation of the IPO, the Parties shall cause
CVR MergerSub 2, Inc., a Delaware corporation and a newly formed direct
subsidiary of CVR (“Merger Sub 2”) to merge under and pursuant to the DGCL with
and into CNF, the separate existence of Merger Sub 2 shall cease, and CNF shall
continue as the surviving corporation (“CNF Merger”).

 



--------------------------------------------------------------------------------



 



          b.     The Parties shall take all actions necessary to cause the
consummation of the CNF Merger and the CNF Merger shall become effective upon
the later of (i) the filing of a Certificate of Merger effecting the CNF Merger
with the Secretary of the State of Delaware, or (ii) such other time as set
forth in such Certificate of Merger.

  3.   CVR Stock Split or Stock Dividend.

          a.     Prior to the consummation of the IPO, and in connection with
the CNF Merger and the CRMH Merger, CVR will effect a stock split or a stock
dividend as determined by the officers of CVR and in accordance with the
requirements of Delaware law and the officers of CVR and the Parties hereto
shall take all actions necessary to consummate such stock split or dividend.

  4.   Miscellaneous.

          a.     Successors and Assigns. This Agreement shall inure to the
benefit of the successors and assigns of the Parties.
          b.     Governing Law; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware. The Parties agree that any action brought by any party to interpret or
enforce any provision of this Agreement shall be brought in, and each party
agrees to, and does hereby, submit to the jurisdiction and venue of, the
appropriate state or federal court for the district encompassing the Company’s
principal place of business. Each of the Parties hereby irrevocably and
unconditionally waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.
          c.     Entire Agreement. This Agreement constitutes the entire
agreement by and among the Parties with respect to the subject matter hereof and
supersedes and merges all prior agreements or understandings, whether written or
oral.
          d.     Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the Parties agree to renegotiate
such provision in good faith. In the event that the Parties cannot reach an
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          e.     General Representation and Warranty. Each Party represents and
warrants that it or he has read this Agreement, has consulted with legal counsel
of its or his own choosing, and fully understands that the consideration for
this Agreement is all the consideration that it or he will receive, that it or
he has entered into this Agreement and based on its or his knowledge, judgment
and free choice, and that it or he has not acted in

2



--------------------------------------------------------------------------------



 



reliance on any representation, advice or other action of the other Parties,
except as specifically set forth and provided herein.
          f.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
[Signature Page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

            COFFEYVILLE ACQUISITION LLC
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer      

            COFFEYVILLE REFINING & MARKETING HOLDINGS, INC.
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer      

            COFFEYVILLE REFINING & MARKETING, INC.
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer      

            COFFEYVILLE NITROGEN FERTILIZERS, INC.
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer      

            CVR ENERGY, INC.
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer      

[Signature Page for Amended and Restated Recapitalization Agreement]

 